 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE
REASONABLY SATISFACTORY TO THE COMPANY THAT THIS NOTE MAY BE SOLD, TRANSFERRED,
OR OTHERWISE DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND
SUCH STATE SECURITIES LAWS.

 

SOLARIS POWER CELLS, INC.

 

10% OID Convertible Promissory due March 31, 2019 (the “Note”)

 

Original Issue Date: As of May 15, 2016 Principal Amount: USD $6,000,000  
Purchase Amount: USD $5,000,000

 

For value received, Solaris Power Cells, Inc., a Nevada corporation (the
“Company”), hereby promises to pay to the order of Pixel Holdings, Inc., a
Delaware corporation (together with its successors, representatives, and
permitted assigns, the “Holder”), in accordance with the terms hereinafter
provided, up to an aggregate of $6,000,000 (the “Principal Amount”). The
Principal Amount outstanding, together with all accrued interest thereon and any
other amounts due pursuant to the terms of this Note, shall be due and payable
on March 31, 2019 (the “Maturity Date”).

 

All payments under or pursuant to this Note refer to and shall be made in United
States Dollars in immediately available funds to the Holder at the address of
the Holder set forth in the Purchase Agreement or at such other place as the
Holder may designate from time to time in writing to the Company or by wire
transfer of funds to the Holder’s account, instructions for which are attached
hereto as Exhibit A.

 

ARTICLE I

 

PURCHASE AGREEEMENT

 

Section 1.1 Purchase Agreement. This Note has been executed and delivered
pursuant to that certain Securities Purchase Agreement dated as of April 30,
2016 (the “Purchase Agreement”) by and among the Company, the Holder, Pixel
Mags, Inc. and the Company Majority Voting Stockholder (as defined in the
Purchase Agreement). Capitalized terms used and not otherwise defined herein
shall have the meanings set forth for such terms in the Purchase Agreement.

 

Section 1.2 Interest. Subject to the requirements of Section 3.6 below, the
Company may repay this Note at any time on or before 90 days from the Issuance
Date. If the Company repays the Principal Amount on or before 90 days from the
Issuance Date, the interest rate on that payment will be zero percent. If the
Company does not repay the Principal Amount on or before 90 days from the
Issuance Date, a one-time interest charge of 8% shall be applied to the entire
Principal Amount and shall be due and payable by the Company on the Maturity
Date. Interest shall be paid in cash or restricted shares of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”) at the option of
the Holder. Any interest payable is in addition to the original issue discount.

 

 

 

 

Section 1.3 Payment on Non-Business Days. Whenever any payment to be made shall
be due on a Saturday, Sunday or a public holiday under the laws of the State of
New York, such payment may be due on the next succeeding business day and such
next succeeding day shall be included in the calculation of the amount of
accrued interest payable on such date.

 

Section 1.4 Transfer. This Note may be transferred or sold, subject to the
provisions of Section 4.8 of this Note, or pledged, hypothecated or otherwise
granted as security by the Holder.

 

Section 1.5 Replacement. Upon receipt of a duly executed, notarized and
unsecured written statement from the Holder with respect to the loss, theft or
destruction of this Note (or any replacement hereof), and without requiring an
indemnity bond or other security, or, in the case of a mutilation of this Note,
upon surrender and cancellation of such Note, the Company shall issue a new
Note, of like tenor and amount, in lieu of such lost, stolen, destroyed or
mutilated Note.

 

ARTICLE II

 

EVENTS OF DEFAULT; REMEDIES

 

Section 2.1 Events of Default. The occurrence of any of the following events
shall be an “Event of Default” under this Note:

 

(a) the Company shall fail to make the payment of any Principal Amount
outstanding on the date such payment is due hereunder;

 

(b) the Company shall fail to make any payment of interest on the date such
payment is due hereunder, provided, however, that if the payment of interest is
made in shares of the Company’s Common Stock, it shall be an Event of Default if
the Common Stock is not delivered to the Holder with 3 days after the date such
interest is due;

 

(c) the Company’s Common Stock is suspended from listing or fails to be quoted
or listed on at least one of the OTC Markets, OTC Bulletin Board, Nasdaq Capital
Market, NYSE MKT or The New York Stock Exchange, Inc. for a period of 5
consecutive Trading Days;

 

(d) the Company fails to file any reports in a timely fashion (past the filing
of NT 10-Q or NT 10-K, which is a 15 day extension), causing their listing to
become Delinquent;

 

(e) the Company shall be a party to any Change of Control;

 

(f) the Company’s notice to the Holder, including by way of public announcement,
at any time, of its inability to comply, or its intention not to comply, with
proper requests from the Holder for conversion of this Note into shares of
Common Stock;

 

(g) the Company shall fail to (i) timely deliver the shares of Common Stock upon
conversion of the Note or any accrued and unpaid interest, or (ii) make the
payment of any fees and/or liquidated damages under this Note or the Purchase
Agreement, which failure in the case of items (i) and (ii) of this Section
2.1(e) is not remedied within 3 business days after the incurrence thereof;

 

(h) default shall be made in the performance or observance of (i) any material
covenant, condition or agreement contained in this Note (other than as set forth
in clause (e) of this Section 2.1) and such default is not fully cured within 5
business days after the occurrence thereof or (ii) any material covenant,
condition or agreement contained in the Purchase Agreement or any other
Transaction Documents which is not covered by any other provisions of this
Section 2.1 and such default is not fully cured within 5 business days after the
occurrence thereof;

 

 

 

 

(i) any material representation or warranty made by the Company herein or in the
Purchase Agreement or any other Transaction Documents shall prove to have been
false or incorrect or breached in a material respect on the date as of which
made;

 

(j) the Company shall (A) default in any payment of any amount or amounts of the
principal or interest on any indebtedness (other than the indebtedness
hereunder) the aggregate principal amount of which Indebtedness is in excess of
$20,000 or (B) default in the observance or performance of any other agreement
or condition relating to any indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the Holder or beneficiary or beneficiaries
of such Indebtedness to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity;

 

(k) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the United States Bankruptcy Code (as now or hereafter in effect) or under
the comparable laws of any jurisdiction (foreign or domestic), (iv) file a
petition seeking to take advantage of any bankruptcy, insolvency, moratorium,
reorganization or other similar law affecting the enforcement of creditors’
rights generally, (v) acquiesce in writing to any petition filed against it in
an involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic),
(vi) issue a notice of bankruptcy or winding down of its operations or issue a
press release regarding same, or (vii) take any action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing;

 

(l) a proceeding or case shall be commenced in respect of the Company, without
its application or consent, in any court of competent jurisdiction, seeking (i)
the liquidation, reorganization, moratorium, dissolution, winding up, or
composition or readjustment of its debts, (ii) the appointment of a trustee,
receiver, custodian, liquidator or the like of it or of all or any substantial
part of its assets in connection with the liquidation or dissolution of the
Company or (iii) similar relief in respect of it under any law providing for the
relief of debtors, and such proceeding or case described in clause (i), (ii) or
(iii) shall continue undismissed, or unstayed and in effect, for a period of 60
days or any order for relief shall be entered in an involuntary case under
United States Bankruptcy Code (as now or hereafter in effect) or under the
comparable laws of any jurisdiction (foreign or domestic) against the Company or
action under the laws of any jurisdiction (foreign or domestic) analogous to any
of the foregoing shall be taken with respect to the Company and shall continue
undismissed, or unstayed and in effect for a period of 60 days; or

 

(m) the failure of the Company to instruct its transfer agent to remove any
legends from shares of Common Stock eligible to be sold under Rule 144 of the
Securities Act and issue such unlegended certificates to the Holder within 5
business days of the Holder’s request so long as the Holder has provided
reasonable assurances and opinions of counsel to the Company that such shares of
Common Stock can be resold pursuant to Rule 144; or

 

(n) the failure of the Company to pay any amounts due to the Holder herein
within 3 business days of receipt of notice to the Company.

 

 

 

 

Section 2.2 Remedies Upon An Event of Default. If an Event of Default shall have
occurred and shall be continuing, the Holder of this Note may at any time at its
option, (a) declare the entire unpaid Principal Amount of this Note, together
with all interest accrued hereon, due and payable in cash, and thereupon, the
same shall be accelerated and so due and payable, without presentment, demand,
protest, or notice, all of which are hereby expressly unconditionally and
irrevocably waived by the Company, (b) subject to Section 3.1(c) hereof, demand
that the Principal Amount of this Note then outstanding shall be converted into
shares of Common Stock at a Conversion Price (as defined in Section 3.2 below)
per share calculated pursuant to Section 3.1(b) below, assuming that the date
that the Event of Default occurs is the Conversion Date, and demand that all
accrued and unpaid interest under this Note shall be converted into shares of
Common Stock in accordance with Section 3.2 hereof, or (c) exercise or otherwise
enforce any one or more of the Holder’s rights, powers, privileges, remedies and
interests under this Note, the Purchase Agreement, other Transaction Documents
or applicable law. No course of delay on the part of the Holder shall operate as
a waiver thereof or otherwise prejudice the right of the Holder. No remedy
conferred hereby shall be exclusive of any other remedy referred to herein or
now or hereafter available at law, in equity, by statute or otherwise.

 

Section 2.3 Default Interest. Furthermore, upon the occurrence of an Event of
Default, then to the extent permitted by law and in addition to the remedies set
forth in Section 2.2 above, the Company will pay interest to the Holder, payable
on demand, on all amounts due under the Note from the date of the Event of
Default until such Event of Default is cured, at the rate of the lesser of 15%
and the maximum applicable legal rate per annum.

 

ARTICLE III

CONVERSION; ANTIDILUTION; PREPAYMENT

 

Section 3.1 Conversion.

 

(a) Manner of Conversion. At any time after the 90th day following the Issuance
Date, this Note shall be convertible (in whole or in part), at the option of the
Holder (the “Conversion Option”), into fully paid and non-assessable shares of
the Company’s Common Stock on the date on which the Holder faxes a notice of
conversion (the “Conversion Notice”), duly executed, to the Company (the
“Conversion Date”), provided, however, that the Conversion Price shall be
subject to adjustment as described in Section 3.5 below. The Holder shall
deliver this Note to the Company at the address designated in the Purchase
Agreement at such time that this Note is fully converted. With respect to
partial conversions of this Note, the Company shall keep written records of the
amount of this Note converted as of each Conversion Date.

 

(b) Calculation of Number of Shares to be Issued. On any Conversion Date, the
Holder may cause any outstanding Principal Amount of this Note plus all accrued
and unpaid interest to convert into a number of fully paid and non-assessable
shares of Common Stock equal to the quotient of the elected outstanding
Principal Amount of this Note plus all interest accrued thereon as of the
Conversion Date divided by the Conversion Price as computed in accordance with
Section 3.2 below.

 

 

 

 

(c) Conversion Limitations; Holder’s Restriction on Conversion. The Company
shall not effect any conversion of this Note, and the Holder shall not have the
right to convert any portion of this Note, to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates),
as set forth on the applicable Conversion Notice, would beneficially own in
excess of 4.99% of the number of shares of the Company’s Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination is being made, but shall exclude the number of shares of Common
Stock which would be issuable upon (A) conversion of the remaining,
non-converted portion of this Note beneficially owned by the Holder or any of
its affiliates and (B) exercise or conversion of the unexercised or
non-converted portion of any other securities of the Company (including, without
limitation, any other notes or the Warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Holder or any of its affiliates. Except as set forth in the
preceding sentence, for purposes of this Section, beneficial ownership shall be
calculated in accordance with Section 13(d) of the Exchange Act. To the extent
that the limitation contained in this Section applies, the determination of
whether this Note is convertible (in relation to other securities owned by the
Holder) and of which a portion of this Note is convertible shall be in the sole
discretion of such Holder. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a
Conversion Notice that such Conversion Notice has not violated the restrictions
set forth in this Section and the Company shall have no obligation to verify or
confirm the accuracy of such determination. For purposes of this Section, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company’s most recent Form 10-Q or Form 10-K (or such related form), as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Company’s Transfer Agent setting forth the number
of shares of Common Stock outstanding. Upon the written or oral request of the
Holder, the Company shall within two Trading Days confirm orally and in writing
to the Holder the number of shares of Common Stock then outstanding. In any
case, the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The provisions
of this Section may be waived by the Holder upon, at the election of the Holder,
not less than 61 days’ prior notice to the Company, and the provisions of this
Section shall continue to apply until such 61st day (or such later date, as
determined by the Holder, as may be specified in such notice of waiver).

 

Section 3.2 Conversion Price. The term “Conversion Price” shall mean the lower
of (i) One Cent ($0.01) per share or 70% (30% discount) of the average of the 3
lowest reported sale prices for the Common Stock for the 10 Trading Days
immediately prior to the Issuance Date or (ii) 70% (30% discount) of the average
of the 3 lowest reported sale prices for the 10 Trading Days immediately prior
to the Conversion Date.

 

Section 3.3 Mechanics of Conversion.

 

(a) Delivery of Common Stock. Not later than 3 Trading Days after any Conversion
Date, the Company or its designated transfer agent, as applicable, shall issue
and deliver to the Depository Trust Company (“DTC”) account on the Holder’s
behalf via the Deposit Withdrawal Agent Commission System (“DWAC”) as specified
in the Conversion Notice, registered in the name of the Holder or its designee,
for the number of shares of Common Stock to which the Holder shall be entitled.
In the alternative, not later than 3 Trading Days after any Conversion Date, the
Company shall deliver to the Holder by express courier a certificate or
certificates which shall be free of restrictive legends and trading restrictions
(other than those required by Section 4 of the Purchase Agreement) representing
the number of shares of Common Stock being acquired upon the conversion of this
Note (the “Delivery Date”). Notwithstanding the foregoing to the contrary, the
Company or its transfer agent shall only be obligated to issue and deliver the
shares to DTC on the Holder’s behalf via DWAC (or certificates free of
restrictive legends) if such conversion is in connection with a sale and the
Holder has complied with the applicable requirements of federal and state
securities laws. If in the case of any Conversion Notice such certificate or
certificates are not delivered to or as directed by the Holder by the Delivery
Date, the Holder shall be entitled by written notice to the Company at any time
on or before its receipt of such certificate or certificates thereafter, to
rescind such conversion, in which event the Company shall immediately return
this Note if tendered for conversion, whereupon the Company and the Holder shall
each be restored to their respective positions immediately prior to the delivery
of such notice of revocation, except that any amounts described in Sections
3.3(b) and (c) shall be payable through the date notice of rescission is given
to the Company.

 

 

 

 

(b) Penalty for Failure to Deliver Common Stock. The Company understands that a
delay in the delivery of the shares of Common Stock upon conversion of this Note
beyond the Delivery Date could result in economic loss to the Holder. If the
Company fails to deliver to the Holder such shares via DWAC or a certificate or
certificates pursuant to Section 3.3(a) above by the Delivery Date, the Company
shall pay to the Holder, in cash, an amount per Trading Day for each Trading Day
until such shares are delivered via DWAC or certificates are delivered, together
with interest on such amount at a rate of 10% per annum, accruing until such
amount and any accrued interest thereon is paid in full, equal to (i) 1% of the
aggregate principal amount of the Note requested to be converted for the first 5
Trading Days after the Delivery Date and (ii) 2% of the aggregate principal
amount of the Note requested to be converted for each Trading Day thereafter.
Nothing herein shall limit a Holder’s right to pursue actual damages for the
Company’s failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and the Holder shall have the
right to pursue all remedies available to it at law or in equity (including,
without limitation, a decree of specific performance and/or injunctive relief).
Notwithstanding anything to the contrary contained herein, the Holder shall be
entitled to withdraw a Conversion Notice, and upon such withdrawal the Company
shall only be obligated to pay the liquidated damages accrued in accordance with
this Section 3.3(b) through the date the Conversion Notice is withdrawn.

 

(c) Penalty in the Event of a Buy-In. In addition to any other rights available
to the Holder, if the Company fails to cause its transfer agent to transmit to
the Holder a certificate or certificates representing the shares of Common Stock
issuable upon conversion of this Note on or before the Delivery Date, and if
after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the shares of Common Stock issuable upon
full or partial conversion of this Note (a “Buy- In”), then the Company shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares of Common Stock issuable upon conversion of this Note that the
Company was required to deliver to the Holder in connection with the conversion
at issue times (B) the price at which the sell order giving rise to such
purchase obligation was executed, and (2) at the option of the Holder, either
reinstate the portion of the Note and equivalent number of shares of Common
Stock for which such conversion was not honored or deliver to the Holder the
number of shares of Common Stock that would have been issued had the Company
timely complied with its conversion and delivery obligations hereunder. For
example, if the Holder purchases 20,000 shares of Common Stock having a total
purchase price of $11,000 (or $0.55 per share) to cover a Buy-In with respect to
an attempted conversion of shares of Common Stock with an aggregate sale price
giving rise to such purchase obligation of $10,000 (or $0.50 per share), under
clause (1) of the immediately preceding sentence, the Company shall be required
to pay the Holder $1,000. The Holder shall provide written notice to the Company
indicating the amounts payable to the Holder in respect of the Buy-In, together
with applicable confirmations and other evidence reasonably requested by the
Company. Nothing in this Note shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.

 

 

 

 

Section 3.4 Right of Company to Pay in Cash. Subject to Section 3.6 below,
within 72 hours from delivery by the Holder of the Holder’s first Conversion
Notice to the Company, the Company may pre-pay in cash the entire Principal
Amount, all accrued interest thereon and any other amounts due and owing under
the Note. If the Company fails to pay the Principal Amount, all accrued interest
thereon and any other amounts due and owing under the Note in cash within 72
hours from receipt of the Holder’s first Conversion Notice, upon receipt of any
subsequent Conversion Notice from the Holder, the Company must issue the Common
Stock in accordance with the requirements of this Section 3 and will not be
entitled to pay all or any portion of the Note in cash prior to issuing the
Common Stock, unless the Holder, in its sole and absolute discretion, agrees to
accept such payment.

 

Section 3.5 Adjustment of Conversion Price.

 

(a) The Conversion Price shall be subject to adjustment from time to time as
follows:

 

(i) Adjustments for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the Issuance Date, effect a stock split of the
outstanding Common Stock, the applicable Conversion Price in effect immediately
prior to the stock split shall be proportionately decreased. If the Company
shall at any time or from time to time after the Issuance Date, combine the
outstanding shares of Common Stock, the applicable Conversion Price in effect
immediately prior to the combination shall be proportionately increased. Any
adjustments under this Section 3.5(a)(i) shall be effective at the close of
business on the date the stock split or combination occurs.

 

(ii) Adjustments for Certain Dividends and Distributions. If the Company shall
at any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in shares of Common Stock, then, and in
each event, the applicable Conversion Price in effect immediately prior to such
event shall be decreased as of the time of such issuance or, in the event such
record date shall have been fixed, as of the close of business on such record
date, by multiplying, the applicable Conversion Price then in effect by a
fraction:

 

(1) the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and

 

(2) the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution.

 

(iii) Adjustment for Other Dividends and Distributions. If the Company shall at
any time or from time to time after the Issuance Date, make or issue or set a
record date for the determination of holders of Common Stock entitled to receive
a dividend or other distribution payable in other than shares of Common Stock,
then, and in each event, an appropriate revision to the applicable Conversion
Price shall be made and provision shall be made (by adjustments of the
Conversion Price or otherwise) so that the Holder of this Note shall receive
upon conversions thereof, in addition to the number of shares of Common Stock
receivable thereon, the number of securities of the Company which the Holder
would have received had this Note been converted into Common Stock on the date
of such event and had thereafter, during the period from the date of such event
to and including the Conversion Date, retained such securities (together with
any distributions payable thereon during such period), giving application to all
adjustments called for during such period under this Section 3.5(a)(iii) with
respect to the rights of the Holder of this Note; provided, however, that if
such record date shall have been fixed and such dividend is not fully paid or if
such distribution is not fully made on the date fixed therefor, the Conversion
Price shall be adjusted pursuant to this paragraph as of the time of actual
payment of such dividends or distributions.

 

 

 

 

(iv) Adjustments for Reclassification, Exchange or Substitution. If the Common
Stock issuable upon conversion of this Note at any time or from time to time
after the Issuance Date shall be changed to the same or different number of
shares of any class or classes of stock, whether by reclassification, exchange,
substitution or otherwise (other than by way of a stock split or combination of
shares or stock dividends provided for in Sections 3.5(a)(i), (ii) and (iii), or
a reorganization, merger, consolidation, or sale of assets provided for in
Section 3.5(a)(v)), then, and in each event, an appropriate revision to the
Conversion Price shall be made and provisions shall be made (by adjustments of
the Conversion Price or otherwise) so that the Holder shall have the right
thereafter to convert this Note into the kind and amount of shares of stock and
other securities receivable upon such reclassification, exchange, substitution
or other change, all subject to further adjustment as provided herein.

 

(v) Adjustments for Reorganization, Merger, Consolidation or Sales of Assets. If
at any time or from time to time after the Issuance Date there shall be a
capital reorganization of the Company (other than by way of a stock split or
combination of shares or stock dividends or distributions provided for in
Section 3.5(a)(i), (ii) and (iii), or a reclassification, exchange or
substitution of shares provided for in Section 3.5(a)(iv)), or a merger or
consolidation of the Company with or into another corporation where the holders
of outstanding voting securities prior to such merger or consolidation do not
own over 50% of the outstanding voting securities of the merged or consolidated
entity, immediately after such merger or consolidation, or the sale of all or
substantially all of the Company’s properties or assets to any other person (an
“Organic Change”), then as a part of such Organic Change an appropriate revision
to the Conversion Price shall be made and provision shall be made (by
adjustments of the Conversion Price or otherwise) so that the Holder shall have
the right thereafter to convert such Note into the kind and amount of shares of
stock and other securities or property of the Company or any successor
corporation resulting from such Organic Change. In any such case, appropriate
adjustment shall be made in the application of the provisions of this Section
3.5(a)(v) with respect to the rights of the Holder after the Organic Change to
the end that the provisions of this Section 3.5(a)(v) (including any adjustment
in the applicable Conversion Price then in effect and the number of shares of
stock or other securities deliverable upon conversion of this Note) shall be
applied after that event in as nearly an equivalent manner as may be
practicable.

 

(vi) Issuance of Common Stock and Common Stock Equivalents. If the Company at
any time while this Note is outstanding, shall issue shares of Common Stock or
Common Stock Equivalents (as defined in the Purchase Agreement) entitling any
person to acquire shares of Common Stock at a fixed price per share less than
the applicable Conversion Price (if the holder of the Common Stock or Common
Stock Equivalent so issued shall at any time, whether by operation of purchase
price adjustments, reset provisions, floating conversion, exercise or exchange
prices or otherwise, or due to warrants, options or rights per share which are
issued in connection with such issuance, be entitled to receive shares of Common
Stock at a price per share which is less than the applicable Conversion Price,
such issuance shall be deemed to have occurred for less than the applicable
Conversion Price), then, at the sole option of the Holder, the Conversion Price
shall be adjusted to mirror the conversion, exchange or purchase price for such
Common Stock or Common Stock Equivalents (including any reset provisions
thereof) at issue. Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued. The Company shall notify the Holder in
writing, no later than 1 business day following the issuance of any Common Stock
or Common Stock Equivalent subject to this Section, indicating therein the
applicable issuance price, or of applicable reset price, exchange price,
conversion price and other pricing terms.

 

 

 

 

(vii) Consideration for Stock. In case any shares of Common Stock or any Common
Stock Equivalents shall be issued or sold:

 

(1) in connection with any merger or consolidation in which the Company is the
surviving corporation (other than any consolidation or merger in which the
previously outstanding shares of Common Stock of the Company shall be changed to
or exchanged for the stock or other securities of another corporation), the
amount of consideration therefor shall be deemed to be the fair value, as
determined reasonably and in good faith by the Board of Directors of the
Company, of such portion of the assets and business of the non-surviving
corporation as such Board may determine to be attributable to such shares of
Common Stock, Convertible Securities, rights or warrants or options, as the case
may be; or

 

(2) in the event of any consolidation or merger of the Company in which the
Company is not the surviving corporation or in which the previously outstanding
shares of Common Stock of the Company shall be changed into or exchanged for the
stock or other securities of another corporation, or in the event of any sale of
all or substantially all of the assets of the Company for stock or other
securities of any corporation, the Company shall be deemed to have issued a
number of shares of its Common Stock for stock or securities or other property
of the other corporation computed on the basis of the actual exchange ratio on
which the transaction was predicated, and for a consideration equal to the fair
market value on the date of such transaction of all such stock or securities or
other property of the other corporation.

 

If any such calculation results in adjustment of (i) the applicable Conversion
Price or (ii) the number of shares of Common Stock issuable upon conversion of
the Note, the determination of the applicable Conversion Price or the number of
shares of Common Stock issuable upon conversion of the Note immediately prior to
such merger, consolidation or sale, shall be made after giving effect to such
adjustment of the number of shares of Common Stock issuable upon conversion of
the Note. In the event Common Stock is issued with other shares or securities
and/or other assets of the Company for consideration, the consideration computed
as provided in this Section 3.5(vii) shall be allocated among such securities
and assets as determined in good faith by the Board of Directors of the Company.

 

(b) Record Date. In case the Company shall take record of the holders of its
Common Stock for the purpose of entitling them to subscribe for or purchase
Common Stock or Convertible Securities, then the date of the issue or sale of
the shares of Common Stock shall be deemed to be such record date.

 

(c) Certain Issues Excepted. Anything herein to the contrary notwithstanding,
the Company shall not be required to make any adjustment to the Conversion Price
in connection with (i) securities issued (other than for cash) in connection
with a merger, acquisition, or consolidation, (ii) securities issued pursuant to
a bona fide firm underwritten public offering of the Company’s securities, (iii)
securities issued pursuant to the conversion or exercise of convertible or
exercisable securities issued or outstanding on or prior to the date hereof or
issued pursuant to the Purchase Agreement, (iv) the shares of Common Stock
issuable upon the exercise of the Warrants, (v) securities issued in connection
with strategic license agreements or other partnering arrangements so long as
such issuances are not for the purpose of raising capital, (vi) Common Stock
issued or options to purchase Common Stock granted or issued pursuant to the
Company’s stock option plans and employee stock purchase plans as they now exist
and (vii) the payment of any accrued interest in shares of Common Stock pursuant
to this Note.

 

(d) No Impairment. The Company shall not, by amendment of its Articles of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith, assist in the carrying out of all the provisions of this Section 3.5 and
in the taking of all such action as may be necessary or appropriate in order to
protect the Conversion Rights of the Holder against impairment. In the event the
Holder shall elect to convert the Note as provided herein, the Company cannot
refuse conversion based on any claim that the Holder or any one associated or
affiliated with the Holder has been engaged in any violation of law, violation
of an agreement to which the Holder is a party or for any reason whatsoever,
unless an injunction from a court, or notice, restraining and or adjoining
conversion of all or of part of the Note shall have issued and the Company posts
a surety bond for the benefit of the Holder in an amount equal to 130% of the
amount of the Note the Holder has elected to convert, which bond shall remain in
effect until the completion of arbitration/litigation of the dispute and the
proceeds of which shall be payable to such Holder in the event it obtains
judgment.

 

 

 

 

(e) Certificates as to Adjustments. Upon occurrence of each adjustment or
readjustment of the Conversion Price or number of shares of Common Stock
issuable upon conversion of this Note pursuant to this Section 3.5, the Company
at its expense shall promptly compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Holder a certificate setting
forth such adjustment and readjustment, showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon written
request of the Holder, at any time, furnish or cause to be furnished to the
Holder a like certificate setting forth such adjustments and readjustments, the
applicable Conversion Price in effect at the time, and the number of shares of
Common Stock and the amount, if any, of other securities or property which at
the time would be received upon the conversion of this Note. Notwithstanding the
foregoing, the Company shall not be obligated to deliver a certificate unless
such certificate would reflect an increase or decrease of at least 1% of such
adjusted amount.

 

(f) Issue Taxes. The Company shall pay any and all issue and other taxes,
excluding federal, state or local income taxes, that may be payable in respect
of any issue or delivery of shares of Common Stock on conversion of this Note
pursuant thereto; provided, however, that the Company shall not be obligated to
pay any transfer taxes resulting from any transfer requested by the Holder in
connection with any such conversion.

 

(g) Fractional Shares. No fractional shares of Common Stock shall be issued upon
conversion of this Note. In lieu of any fractional shares to which the Holder
would otherwise be entitled, the Company shall pay cash equal to the product of
such fraction multiplied by the average of the closing bid prices of the Common
Stock for the 5 consecutive Trading Days immediately preceding the Conversion
Date.

 

(h) Reservation of Common Stock. The Company shall at all times when this Note
shall be outstanding, reserve and keep available out of its authorized but
unissued Common Stock, such number of shares of Common Stock as shall from time
to time be sufficient to effect the conversion of this Note and all interest
accrued thereon; provided that the number of shares of Common Stock so reserved
shall at no time be less than 300% of the number of shares of Common Stock for
which this Note and all interest accrued thereon are at any time convertible
(the “Reserved Amount”). The Company shall, from time to time in accordance with
Florida corporate law, increase the authorized number of shares of Common Stock
if at any time the unissued number of authorized shares shall not be sufficient
to satisfy the Company’s obligations under this Section 3.5(h). The Company
acknowledges that (i) it has irrevocably instructed its transfer agent to issue
certificates for the Common Stock issuable upon conversion of this Note, and
(ii) agrees that its issuance of this Note shall constitute full authority to
its officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note. If, at
any time the Company does not maintain the Reserved Amount it will be considered
an Event of Default under Section 2.1 of this Note.

 

 

 

 

(i) Regulatory Compliance. If any shares of Common Stock to be reserved for the
purpose of conversion of this Note or any interest accrued thereon require
registration or listing with or approval of any governmental authority, stock
exchange or other regulatory body under any federal or state law or regulation
or otherwise before such shares may be validly issued or delivered upon
conversion, the Company shall, at its sole cost and expense, in good faith and
as expeditiously as possible, endeavor to secure such registration, listing or
approval, as the case may be.

 

Section 3.6 Prepayment.

 

(a) Prepayment by the Company. Notwithstanding anything to the contrary
contained herein, during the 180 days following the Issuance Date (the
“Prepayment Period”) the Company shall have the right, at the Company’s option,
to prepay in cash all or any portion of this Note as follows: (i) during the
first 90 days of the Prepayment Period, the amount to prepay the Note shall
equal 125% of the Principal Amount of the Note being prepaid plus all accrued
and unpaid interest applicable at the time of such request; (ii) during the next
45 days of the Prepayment Period, the amount to prepay the Note shall equal 135%
of the principal amount of the Note being prepaid plus all accrued and unpaid
interest applicable at the time of such request; and (iii) during the final 45
days of the Prepayment Period, the amount to prepay the Note shall equal 145% of
the principal amount of the Note being prepaid plus all accrued and unpaid
interest applicable at the time of such request.

 

(b) Prepayment Upon an Event of Default. Notwithstanding anything to the
contrary contained herein, upon the occurrence of an Event of Default described
in Sections 2.1(a)-(m) hereof, the Holder shall have the right, at such Holder’s
option, to require the Company to prepay in cash all or a portion of this Note
at a price equal to 150% of the aggregate principal amount of this Note and all
accrued and unpaid interest applicable at the time of such request (the “Event
of Default Prepayment Price”). Nothing in this Section 3.6(b) shall limit the
Holder’s rights under Section 2.2 hereof.

 

(c) Prepayment Option Upon Major Transaction. In addition to all other rights of
the Holder contained herein, simultaneous with the occurrence of a Major
Transaction (as defined in Section 3.6(e) hereof), the Holder shall have the
right, at the Holder’s option, to require the Company to prepay all or a portion
of the Holder’s Note at a price equal to 150% of the aggregate principal amount
of this Note plus all accrued and unpaid interest (the “Major Transaction
Prepayment Price”).

 

(d) Prepayment Option Upon Triggering Event. In addition to all other rights of
the Holder contained herein, after a Triggering Event (as defined below), the
Holder shall have the right, at the Holder’s option, to require the Company to
prepay all or a portion of this Note in cash at a price equal to the sum of (i)
the greater of (A) 150% of the aggregate principal amount of this Note plus all
accrued and unpaid interest and (B) in the event at such time the Holder is
unable to obtain the benefit of its conversion rights through the conversion of
this Note and resale of the shares of Common Stock issuable upon conversion
hereof in accordance with the terms of this Note and the other Transaction
Documents, the aggregate principal amount of this Note plus all accrued but
unpaid interest hereon, divided by the Conversion Price on (x) the date the
Prepayment Price (as defined below) is demanded or otherwise due or (y) the date
the Prepayment Price is paid in full, whichever is less, multiplied by the VWAP
on (x) the date the Prepayment Price is demanded or otherwise due, and (y) the
date the Prepayment Price is paid in full, whichever is greater, and (ii) all
other amounts, costs, expenses and liquidated damages due in respect of this
Note and the other Transaction Documents (the “Triggering Event Prepayment
Price,” and, collectively with the “Major Transaction Prepayment Price,” the
“Prepayment Price”).

 

 

 

 

(e) Major Transaction. A “Major Transaction” shall be deemed to have occurred at
such time as any of the following events:

 

(i) a Change of Control;

 

(ii) the consolidation, merger or other business combination of the Company with
or into another Person (other than (A) pursuant to a migratory merger effected
solely for the purpose of changing the jurisdiction of incorporation of the
Company or (B) a consolidation, merger or other business combination in which
holders of the Company’s voting power immediately prior to the transaction
continue after the transaction to hold, directly or indirectly, the voting power
of the surviving entity or entities necessary to elect a majority of the members
of the board of directors (or their equivalent if other than a corporation) of
such entity or entities); or

 

(ii) the sale or transfer of more than 50% of the Company’s assets (based on the
fair market value as determined in good faith by the Company’s Board of
Directors) other than inventory in the ordinary course of business in one or a
related series of transactions; or

 

(iii) closing of a purchase, tender or exchange offer made to the holders of
more than 50% of the outstanding shares of Common Stock in which more than 50%
of the outstanding shares of Common Stock were tendered and accepted.

 

(f) Triggering Event. A “Triggering Event” shall be deemed to have occurred at
such time as any of the following events:

 

(i) the suspension from listing, without subsequent listing on any one of, or
the failure of the Common Stock to be listed on at least one of the OTCQB, OTC
Bulletin Board, Nasdaq Capital Market, NYSE MKT or The New York Stock Exchange,
Inc. for a period of 5 consecutive Trading Days;

 

(ii) the Company’s notice to the Holder of this Note, including by way of public
announcement, at any time, of its inability to comply (including for any of the
reasons described in Section 3.8) or its intention not to comply with proper
requests for conversion of any Note into shares of Common Stock; or

 

(iii) the Company’s failure to comply with a Conversion Notice tendered in
accordance with the provisions of this Note within 10 business days after the
receipt by the Company of the Conversion Notice; or

 

(iv) the Company deregisters its shares of Common Stock and as a result such
shares of Common Stock are no longer publicly traded; or

 

(v) the Company consummates a “going private” transaction and as a result the
Common Stock is no longer registered under Sections 12(b) or 12(g) of the
Exchange Act.

 

(g) Mechanics of Prepayment at Option of Holder Upon Major Transaction. No
sooner than 15 days nor later than ten (10) days prior to the consummation of a
Major Transaction, but not prior to the public announcement of such Major
Transaction, the Company shall deliver written notice thereof via facsimile and
overnight courier (“Notice of Major Transaction”) to the Holder of this Note. At
any time after receipt of a Notice of Major Transaction (or, in the event a
Notice of Major Transaction is not delivered at least 10 days prior to a Major
Transaction, at any time within 10 days prior to a Major Transaction), the
Holder of the Note then outstanding may require the Company to prepay, effective
immediately prior to the consummation of such Major Transaction, all of the Note
then outstanding by delivering written notice thereof via facsimile and
overnight courier (“Notice of Prepayment at Option of Holder Upon Major
Transaction”) to the Company, which Notice of Prepayment at Option of Holder
Upon Major Transaction shall indicate (i) the Note that the Holder is electing
to have prepaid and (ii) the applicable Major Transaction Prepayment Price, as
calculated pursuant to Section 3.6(c) above.

 

 

 

 

(h) Mechanics of Prepayment at Option of Holder Upon Triggering Event. Within
one business day after the occurrence of a Triggering Event, the Company shall
deliver written notice thereof via facsimile and overnight courier (“Notice of
Triggering Event”) to the Holder of the Note. At any time after the earlier of
the Holder’s receipt of a Notice of Triggering Event and the Holder becoming
aware of a Triggering Event, the Holder of this Note may require the Company to
prepay the Note by delivering written notice thereof via facsimile and overnight
courier (“Notice of Prepayment at Option of Holder Upon Triggering Event”) to
the Company, which Notice of Prepayment at Option of Holder Upon Triggering
Event shall indicate (i) the amount of the Note that the Holder is electing to
have prepaid and (ii) the applicable Triggering Event Prepayment Price, as
calculated pursuant to Section 3.6(d) above. The Holder shall only be permitted
to require the Company to prepay the Note pursuant to Section 3.6 hereof for the
greater of a period of 10 days after receipt by the Holder of a Notice of
Triggering Event or for so long as such Triggering Event is continuing.

 

(i) Payment of Prepayment Price. Upon the Company’s receipt of a Notice(s) of
Prepayment at Option of Holder Upon Triggering Event or a Notice(s) of
Prepayment at Option of Holder Upon Major Transaction from the Holder of the
Note, the Company shall immediately notify the Holder of the Note by facsimile
of the Company’s receipt of such Notice(s) of Prepayment at Option of Holder
Upon Triggering Event or Notice(s) of Prepayment at Option of Holder Upon Major
Transaction and the Holder shall promptly submit to the Company the Holder’s
Note which the Holder has elected to have prepaid. The Company shall deliver the
applicable Triggering Event Prepayment Price, in the case of a prepayment
pursuant to Section 3.6(d), to the Holder within 5 business days after the
Company’s receipt of a Notice of Prepayment at Option of Holder Upon Triggering
Event and, in the case of a prepayment pursuant to Section 3.(e), the Company
shall deliver the applicable Major Transaction Prepayment Price immediately
prior to the consummation of the Major Transaction. If the Company shall fail to
prepay the Note (other than pursuant to a dispute as to the arithmetic
calculation of the Prepayment Price), in addition to any remedy the Holder of
the Note may have under this Note and the Purchase Agreement, the applicable
Prepayment Price payable in respect of the Note not prepaid shall bear interest
at the rate of 2% per month (prorated for partial months) until paid in full.
Until the Company pays such unpaid applicable Prepayment Price in full to the
Holder, the Holder shall have the option (the “Void Optional Prepayment Option”)
to, in lieu of prepayment, require the Company to promptly return to the Holder
the Note that was submitted for prepayment under this Section 3.6 and for which
the applicable Prepayment Price has not been paid, by sending written notice
thereof to the Company via facsimile (the “Void Optional Prepayment Notice”).
Upon the Company’s receipt of such Void Optional Prepayment Notice(s) and prior
to payment of the full applicable Prepayment Price to the Holder, (i) the Notice
of Prepayment at Option of Holder Upon Triggering Event or the Notice of
Prepayment at Option of Holder Upon Major Transaction, as the case may be, shall
be null and void with respect to the Note submitted for prepayment and for which
the applicable Prepayment Price has not been paid, (ii) the Company shall
immediately return the Note submitted to the Company by the Holder for
prepayment under this Section 3.6(i) and for which the applicable Prepayment
Price has not been paid and (iii) the Conversion Price of such returned Note
shall be adjusted to the lesser of (A) the Conversion Price as in effect on the
date on which the Void Optional Prepayment Notice is delivered to the Company
and (B) the lowest Closing Bid Price during the period beginning on the date on
which the Notice of Prepayment of Option of Holder Upon Major Transaction or the
Notice(s) of Prepayment at Option of Holder Upon Triggering Event, as the case
may be, is delivered to the Company and ending on the date on which the Void
Optional Prepayment Notice is delivered to the Company; provided that no
adjustment shall be made if such adjustment would result in an increase of the
Conversion Price then in effect. The Holder’s delivery of a Void Optional
Prepayment Notice and exercise of its rights following such notice shall not
effect the Company’s obligations to make any payments which have accrued prior
to the date of such notice. Payments provided for in this Section 3.6 shall have
priority to payments to other stockholders in connection with a Major
Transaction.

 

 

 

 

(j) Company Prepayment Option upon Major Transaction. Upon the consummation of a
Major Transaction, the Company may prepay in cash all or any portion of the
outstanding principal amount of this Note together with all accrued and unpaid
interest thereon upon at least 30 days prior written notice to the Holder (the
“Company’s Prepayment Notice”) at a price equal to 150% of the aggregate
principal amount of this Note plus any accrued but unpaid interest (the
“Company’s Prepayment Price”); provided, however, that if the Holder has
delivered a Conversion Notice to the Company or delivers a Conversion Notice
within such 30 day period following delivery of the Company’s Prepayment Notice,
the principal amount of the Note plus any accrued but unpaid interest designated
to be converted may not be prepaid by the Company and shall be converted in
accordance with Section 3.3 hereof; provided further that if during the period
between delivery of the Company’s Prepayment Notice and the Company’s Prepayment
Date (as defined below), the Holder shall become entitled and elects to deliver
a Notice of Prepayment at Option of Holder Upon Major Transaction or Notice of
Prepayment at Option of Holder upon Triggering Event, then such rights of the
Holder shall take precedence over the previously delivered Company Prepayment
Notice if the Holder so elects. The Company’s Prepayment Notice shall state the
date of prepayment which date shall be the date of the consummation of the Major
Transaction (the “Company’s Prepayment Date”), the Company’s Prepayment Price
and the principal amount of Note plus any accrued but unpaid interest to be
prepaid by the Company. The Company shall deliver the Company’s Prepayment Price
on the Company’s Prepayment Date, provided, that if the Holder delivers a
Conversion Notice before the Company’s Prepayment Date, then the portion of the
Company’s Prepayment Price which would be paid to prepay the Note covered by
such Conversion Notice shall be returned to the Company upon delivery of the
Common Stock issuable in connection with such Conversion Notice to the Holder.
On the Company’s Prepayment Date, the Company shall pay the Company’s Prepayment
Price, subject to any adjustment pursuant to the immediately preceding sentence,
to the Holder. If the Company fails to pay the Company’s Prepayment Price by the
3rd business day after the Company’s Prepayment Date, the prepayment will be
declared null and void and the Company shall lose its right to serve a Company’s
Prepayment Notice pursuant to this Section 3.6(j) in the future. Notwithstanding
the foregoing to the contrary, the Company may effect a prepayment pursuant to
this Section 3.6(j) only if trading in the Common Stock shall not have been
suspended by the Securities and Exchange Commission or the Nasdaq Capital Market
(or other exchange or market on which the Common Stock is trading), and the
Company is in material compliance with the terms and conditions of this Note and
the other Transaction Documents.

 

Section 3.7 Inability to Fully Convert.

 

(a) Holder’ s Option if Company Cannot Fully Convert. If, upon the Company’s
receipt of a Conversion Notice, the Company cannot issue shares of Common Stock
for any reason, including, without limitation, because the Company (w) does not
have a sufficient number of shares of Common Stock authorized and available, or
(x) is otherwise prohibited by applicable law or by the rules or regulations of
any stock exchange, interdealer quotation system or other self-regulatory
organization with jurisdiction over the Company or any of its securities from
issuing all of the Common Stock which is to be issued to the Holder pursuant to
a Conversion Notice, then the Company shall issue as many shares of Common Stock
as it is able to issue in accordance with the Holder’s Conversion Notice and,
with respect to the unconverted portion of this Note, the Holder, solely at
Holder’s option, can elect to:

 

 

 

 

(i) require the Company to prepay that portion of this Note for which the
Company is unable to issue Common Stock in accordance with the Holder’s
Conversion Notice (the “Mandatory Prepayment”) at a price per share equal to the
Conversion Price as of such Conversion Date (the “Mandatory Prepayment Price”);
or

 

(ii) void its Conversion Notice and retain or have returned, as the case may be,
this Note (provided that the Holder’s voiding its Conversion Notice shall not
effect the Company’s obligations to make any payments which have accrued prior
to the date of such notice).

 

In the event the Holder shall elect to convert any portion of the Note as
provided herein, the Company cannot refuse conversion based on any claim that
the Holder or any one associated or affiliated with the Holder has been engaged
in any violation of law, violation of an agreement to which the Holder is a
party or for any reason whatsoever, unless, an injunction from a court, on
notice, restraining and or adjoining conversion of all or part of the Note shall
have been issued and the Company posts a surety bond for the benefit of the
Holder in an amount equal to 130% of the principal amount of the Note, which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Holder in the
event it obtains judgment.

 

(b) Mechanics of Fulfilling Holder’s Election. The Company shall immediately
send via facsimile to the Holder, upon receipt of a facsimile copy of a
Conversion Notice from the Holder which cannot be fully satisfied as described
in Section 3.7(a) above, a notice of the Company’s inability to fully satisfy
the Conversion Notice (the “Inability to Fully Convert Notice”). Such Inability
to Fully Convert Notice shall indicate (i) the reason why the Company is unable
to fully satisfy the Holder’s Conversion Notice, (ii) the amount of this Note
which cannot be converted and (iii) the applicable Mandatory Prepayment Price.
The Holder shall notify the Company of its election pursuant to Section 3.7(a)
above by delivering written notice via facsimile to the Company (“Notice in
Response to Inability to Convert”).

 

(c) Payment of Prepayment Price. If the Holder shall elect to have the Note
prepaid pursuant to Section 3.7(a)(i) above, the Company shall pay the Mandatory
Prepayment Price to the Holder within 30 days of the Company’s receipt of the
Holder’s Notice in Response to Inability to Convert, provided that prior to the
Company’s receipt of the Holder’s Notice in Response to Inability to Convert the
Company has not delivered a notice to the Holder stating, to the satisfaction of
the Holder, that the event or condition resulting in the Mandatory Prepayment
has been cured and all Conversion Shares issuable to the Holder can and will be
delivered to the Holder in accordance with the terms of this Note. If the
Company shall fail to pay the applicable Mandatory Prepayment Price to the
Holder on a timely basis as described in this Section 3.7(c) (other than
pursuant to a dispute as to the determination of the arithmetic calculation of
the Prepayment Price), in addition to any remedy the Holder may have under this
Note and the Purchase Agreement, such unpaid amount shall bear interest at the
rate of 2% per month (prorated for partial months) until paid in full. Until the
full Mandatory Prepayment Price is paid in full to the Holder, the Holder may
(i) void the Mandatory Prepayment with respect to that portion of the Note for
which the full Mandatory Prepayment Price has not been paid, (ii) receive back
such Note, and (iii) require that the Conversion Price of such returned Note be
adjusted to the lesser of (A) the Conversion Price as in effect on the date on
which the Holder voided the Mandatory Prepayment and (B) the lowest closing bid
price during the period beginning on the Conversion Date and ending on the date
the Holder voided the Mandatory Prepayment.

 

Section 3.8 No Rights as Shareholder. Nothing contained in this Note shall be
construed as conferring upon the Holder, prior to the conversion of this Note,
the right to vote or to receive dividends or to consent or to receive notice as
a shareholder in respect of any meeting of shareholders for the election of
directors of the Company or of any other matter, or any other rights as a
shareholder of the Company.

 

 

 

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telex (with correct answer back received),
telecopy or facsimile at the address or number designated in the Purchase
Agreement (if delivered on a business day during normal business hours where
such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The Company will give written notice to the Holder at least 10 days prior to the
date on which the Company takes a record (x) with respect to any dividend or
distribution upon the Common Stock, (y) with respect to any pro rata
subscription offer to holders of Common Stock or (z) for determining rights to
vote with respect to any Organic Change, dissolution, liquidation or winding-up
and in no event shall such notice be provided to the Holder prior to such
information being made known to the public. The Company will also give written
notice to the Holder at least 10 days prior to the date on which any Organic
Change, dissolution, liquidation or winding-up will take place and in no event
shall such notice be provided to the Holder prior to such information being made
known to the public.

 

Section 4.2 Governing Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Note shall not
be interpreted or construed with any presumption against the party causing this
Note to be drafted.

 

Section 4.3 Headings. Article and section headings in this Note are included
herein for purposes of convenience of reference only and shall not constitute a
part of this Note for any other purpose.

 

Section 4.4 Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including, without limitation, a decree of specific performance and/or other
injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Holder’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder and shall not, except
as expressly provided herein, be subject to any other obligation of the Company
(or the performance thereof). The Company acknowledges that a breach by it of
its obligations hereunder will cause irreparable and material harm to the Holder
and that the remedy at law for any such breach may be inadequate. Therefore the
Company agrees that, in the event of any such breach or threatened breach, the
Holder shall be entitled, in addition to all other available rights and
remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.

 

Section 4.5 Enforcement Expenses. The Company agrees to pay all costs and
expenses of enforcement of this Note, including, without limitation, reasonable
attorneys’ fees and expenses.

 

 

 

 

Section 4.6 Binding Effect. The obligations of the Company and the Holder set
forth herein shall be binding upon the successors and assigns of each such
party, whether or not such successors or assigns are permitted by the terms
hereof.

 

Section 4.7 Amendments. This Note may not be modified or amended in any manner
except in writing executed by the Company and the Holder.

 

Section 4.8 Compliance with Securities Laws. The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder shall not offer, sell or otherwise dispose of this Note. This Note
and any Note issued in substitution or replacement therefor shall be stamped or
imprinted with a legend in substantially the following form:

 

“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR RECEIPT BY THE COMPANY OF AN
OPINION OF COUNSEL IN THE FORM, SUBSTANCE AND SCOPE REASONABLY SATISFACTORY TO
THE COMPANY THAT THIS NOTE MAY BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
DISPOSED OF, UNDER AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND SUCH STATE
SECURITIES LAWS.”

 

Section 4.9 Consent to Jurisdiction. Each of the Company and the Holder (i)
hereby irrevocably submits to the exclusive jurisdiction of the State of New
York for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Holder consents to process being served in
any such suit, action or proceeding by mailing a copy thereof to such party at
the address in effect for notices to it under the Purchase Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Section 4.9 shall affect or limit any right to
serve process in any other manner permitted by law. Each of the Company and the
Holder hereby agree that the prevailing party in any suit, action or proceeding
arising out of or relating to this Note shall be entitled to reimbursement for
reasonable legal fees from the non-prevailing party.

 

Section 4.10 Parties in Interest. This Note shall be binding upon, inure to the
benefit of and be enforceable by the Company, the Holder and their respective
successors and permitted assigns.

 

Section 4.11 Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

Section 4.12 Company Waivers. Except as otherwise specifically provided herein,
the Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands’ and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.

 

(a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.

 

(b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.

 

Balance of page left blank – signature page follows

 

 

 

 

IN WITNESS WHEREOF, Solaris Power Cells, Inc. has duly executed this Note which
has been duly authorized by its board of directors and holders of a majority of
its outstanding capital stock, effective as of the date and year first above
written.

 

  SOLARIS POWER CELLS, INC.         By: /s/ Leonard Caprino     Leonard Caprino,
    Chief Executive Officer

 

 

 

 

EXHIBIT A to NOTE

 

WIRE INSTRUCTIONS

 

BANK:

 

ADDRESS:

 

ABA#

 

SWIFT CODE:

 

BENEFICIARY:

 

ACCOUNT#:

 

 

 

 

EXHIBIT B to NOTE

 

FORM OF NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Note)

 

The undersigned hereby irrevocably elects to convert $__________of the the
principal amount of the above Note into shares of Common Stock of Pocket Games,
Inc. according to the conditions hereof, as of the date written below.

 

Date of Conversion:           Applicable Conversion Price:    

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the Date of Conversion:
___________________________________________________________

 

Signature:         Print Name:         Address:              

 

 

 

 

